Citation Nr: 1547724	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for dysthymic disorder prior to January 31, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1991 to August 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  However, the audio recording of the hearing was inaudible.  Therefore, a transcript of the hearing had not been associated with the claims file.  The Veteran and his representative were contacted in December 2014 by VA to determine if he wanted a new hearing.  The Veteran and his representative have not responded to that request.  Therefore, the Veteran's request for a Board hearing is found to have been satisfied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2014 Board hearing, the Veteran reported that he receives Social Security disability compensation.  He testified that he began receiving benefits in July 2012.  The Veteran's representative submitted the award letter from the Social Security Administration (SSA) dated in September 2014.  The letter indicates that benefits were awarded as of January 31, 2013.  However, it is not clear if the Veteran disagreed with that finding and was successful in appealing the start of benefits to July 2012 or if the Veteran was incorrect in testifying that benefits began in July 2012.  Further, there are no other SSA records in the claims file.  Because the complete SSA file and records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, on remand attempts must be made to obtain any SSA records regarding the Veteran.
Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

2.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

